PER CURIAM.
The petitioner Jackson appeals the trial court’s denial of his petition for writ of habeas corpus. He asserts that the extradi*104tion request by the state of Kansas was insufficient in that it alleged escape from custody as the basis for his return to the demanding state of Kansas but failed to include a copy of the judgment of conviction or resulting sentence. Section 16-19-104, C.R.S.1973 (now in 1978 Repl.Vol. 8). We disagree.
The issue which has been raised here has already been settled by this court in Norrod v. Bower, 187 Colo. 421, 532 P.2d 330 (1975).1
Judgment affirmed.

. Norrod states:
“Appellant further argues that the extradition documents should not have been predicated on appellant’s alleged commission of the substantive crime of escape. Rather, he claims the extradition should have been based upon that alternate portion of the statute, C.R.S.1963, 60-1-3 [now section 16-19-104, C.R.S.1973], which allows extradition of a person who has escaped from confinement. He contends that since the extradition documents did not include a copy of the judgment of conviction or of the sentence imposed in execution thereof, the documents are insufficient. In answer, we merely point out that it is fundamental that the statutory grounds of section 60-1-3, which are required to be set forth in the form of demand for execution, are stated in the alternative. If any one ground is adequately set forth as required by the statute, then the demand is sufficient in form to authorize the execution of the personal demand.”